Case 1:20-cv-05578-AT Document 8 Filed 09/18/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC pee cial FILED
JOSEPH GUGLIELMO, on behalf of DOC #: ———————
himself and all others similarly situated, DATE FILED: _ 9/18/2020 __
Plaintiff,
-against- 20 Civ. 5578 (AT)
VILLEROY & BOCH USA, INC., ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

On July 28, 2020, the Court ordered the parties to submit a joint letter and proposed case
management plan by September 14, 2020, in advance of the pretrial conference scheduled for
September 21, 2020. ECF No. 6. Those submissions are overdue.

Accordingly, it is ORDERED that the intial pretrial conference scheduled for September 21,
2020 is ADJOURNED to September 28, 2020, at 11:00 a.m. The conference will proceed
telephonically. The parties are directed to dial 888-398-2342 or 215-861-0674, and enter access code
5598827. By September 21, 2020, the parties shall file their joint letter and proposed case
management plan.

SO ORDERED.

Dated: September 18, 2020

New York, New York O-

ANALISA TORRES
United States District Judge
